COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 STEPHEN L. MITCHELL, JANIE                       §
 MITCHELL BELEW, LISA MITCHELL
 SEIGMANN, and LINDA MITCHELL                     §              No. 08-17-00155-CV
 STAPLETON,
                                                  §                 Appeal from the
                                Appellants,
                                                  §               143rd District Court
 v.
                                                  §             of Reeves County, Texas
 MAP RESOURCES, INC., PECOS BEND
 ROYALTIES, LLP, PBR PROPERTIES                   §            (TC# 15-06-21057-CVR)
 JOINT VENTURE, and TOMMY
 VASCOCU,

                                Appellees.


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF SEPTEMBER, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Alley, C.J., concurring
Rodriguez, J., dissenting